United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF THE INTERIOR,
BUREAU OF RECLAMATION, Denver, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0637
Issued: August 12, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 15, 2021 appellant filed a timely appeal from a March 15, 2021 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted October 31, 2019 employment incident.
FACTUAL HISTORY
On November 4, 2019 appellant, then a 31-year-old letter secretary, filed a traumatic injury
claim (Form CA-1) alleging that: on October 31, 2019 she sustained bruised muscles in her right
1

5 U.S.C. § 8101 et seq.

arm; pain and numbness down to her fingers; sore right ribs; pain in her shoulder, back, neck, hip,
knee, and ankle joint; and limited mobility in her arm, shoulder, and neck when she slipped and
fell on a sheet of ice while in the performance of duty. She stopped work on the date of injury and
returned to work on November 4, 2019.
On October 31, 2019 appellant underwent diagnostic testing by Dr. John M. Gilbert, a
Board-certified diagnostic radiologist. In a cervical spine x-ray report dated October 31, 2019,
Dr. Gilbert provided an impression of normal cervical spine series with oblique and flexion and
extension views. He reported that x-rays of the right shoulder and right scapula performed on
October 31, 2019 were normal. Dr. Gilbert’s diagnostic reports noted appellant’s history of injury
of falling on the ice and experiencing pain in her right upper extremity status post a fall on ice on
October 31, 2019.
Dr. Doris A. Kleinert, a Board-certified family practitioner, in a November 7, 2019
physician’s report of workers’ compensation, noted a date of injury of October 31, 2019. She
provided work-related diagnoses of neck, back, and right shoulder blade pain, right arm paresthesia
without weakness. Dr. Kleinert advised that appellant could return to work with restrictions, for
four hours per day as of November 8, 2019. In a November 8, 2019 narrative report, she discussed
examination findings and reiterated her diagnosis of right shoulder and neck pain, and right upper
limb paresthesia. Dr. Kleinert also provided assessments of unspecified fall and scapulalgia. On
October 31, 2019 she referred appellant to physical therapy.
OWCP also received physical therapy notes dated from November 25, 2019 through
January 20, 2020.
In a March 23, 2020 development letter, OWCP advised appellant of the deficiencies of
her claim, requested additional factual and medical evidence, and provided a questionnaire for her
completion. It afforded her 30 days to respond.
In an April 23, 2020 response to OWCP’s development letter, appellant, through counsel,
explained that she was unable to obtain and submit a report from her physician because his office
was limited due to the COVID-19 pandemic, and she was unable to complete the development
questionnaire as she was required to look into records that she could not access at home during the
pandemic. Counsel requested a 45-day extension to submit the required information. No
additional evidence was received.
OWCP, by decision dated April 23, 2020, accepted that the October 31, 2019 employment
incident occurred as alleged. However, it denied appellant’s traumatic injury claim, finding that
he had not submitted medical evidence containing a medical diagnosis in connection with the
accepted employment incident. OWCP explained that pain is a symptom, not a medical diagnosis.
Consequently, it found that the requirements had not been met to establish an injury as defined by
FECA.
Appellant, through counsel, requested reconsideration. She submitted a partial copy of a
report by Dr. Kleinert.
Subsequently, appellant submitted the completed development questionnaire and a witness
statement from her coworker.
2

By letter dated January 25, 2021, OWCP informed appellant that only a part of
Dr. Kleinert’s report had been received. It afforded her 30 days to submit Dr. Kleinert’s entire
report.
OWCP received a complete copy of Dr. Kleinert’s November 26, 2020 report, noting that
appellant presented for examination on November 7, 2019 for ongoing complaints of pain in her
neck, back, and right shoulder blade, and right arm numbness and tingling. Dr. Kleinert also noted
her history of injury on October 30, 2019, reported findings on examination, and reviewed
diagnostic results. She diagnosed sprain of ligaments of the cervical spine and right shoulder,
cervicalgia, scapulalgia, and paresthesia of the right upper limb. Based on her review of
appellant’s history, physical examination ﬁndings, and imaging studies, Dr. Kleinert opined that
the October 31, 2019 employment incident caused appellant’s diagnosed conditions. Regarding
appellant’s cervical spine sprain and subsequent development of cervicalgia, she noted that a
sprain of the ligaments of the cervical spine (cervical sprain) occurs when a muscle or ligament in
the neck stretches or tears. This tearing and stretching can occur when a sudden movement, such
as a fall, forces the neck to stretch or bend outside of its normal range of motion and places extreme
pressure on the cervical spine. Extreme pressure on the cervical spine often results in chronic pain
that is limited to the neck region, otherwise known as cervicalgia. Dr. Kleinert related that, in this
case, appellant slipped on a sheet of ice and fell, landing primarily on her right shoulder blade.
The abrupt fall caused a sudden, rapid back-and-forth movement of her neck (i.e., whiplash) and
put extreme, excessive pressure on her neck and shoulder. This sudden back-and-forth movement
was so forceful that it caused appellant’s neck to move outside of its normal range of motion and
damaged the soil tissue in her neck. This resulted in a cervical sprain. As a result of this pressure
on her cervical spine and subsequent soft tissue damage, as of November 7, 2019, appellant
experienced pain that limited the neck region, i.e., cervicalgia. Dr. Kleinert maintained that apart
from the October 31, 2019 work-related incident there was nothing in her history and no activities
outside work that caused or contributed to her cervical sprain or cervicalgia. Regarding appellant’s
right shoulder sprain, she indicated that a traumatic injury such as a fall causes a shoulder sprain
when the tendons and ligaments stretch beyond their normal limits and become damaged or torn.
The damage to the tendons and ligaments causes swelling, tenderness, and inﬂammation in the
shoulder, resulting in a sprain. Dr. Kleinert again noted that the impact of her fall on her right
shoulder caused the ligaments in her shoulder to be stretched beyond their normal limits. This
damaged the tendons and ligaments and caused appellant’s right shoulder sprain. Dr. Kleinert
maintained that the mechanism of injury, falling to the hard ground, and her symptoms of pain and
painful range of motion corroborated this diagnosis. She noted that scapulalgia is a term that refers
to pain in the region of the scapula or shoulder blades. This pain can be traumatic injury, such as
a fall. When a person falls and lands on the shoulder blades, the shoulders absorb the force of the
impact. The impact damages the soft tissues in the shoulder blades and swelling, bruising,
tenderness, and inﬂammation, otherwise known as scapulalgia. Dr. Kleinert maintained that when
appellant slipped onto a patch of ice and fell onto her right shoulder the soil tissues in the region
became damaged because the right shoulder blade absorbed the impact of her body falling to the
ground. This damage resulted in pain, swelling, tenderness, and inflammation. This damage also
caused appellant’s scapulalgia. Dr. Kleinert defined appellant’s right upper limb paresthesia as a
burning, tingling sensation that occurs when pressure is applied to a nerve. The sensation is often
likened to pins and needles. Dr. Kleinert noted that paresthesia can be caused by traumatic injuries
such as falls because such injuries cause the soft tissues in the body to swell. When a tissue
becomes inﬂamed and swollen, the tissue puts increased pressure on nearby nerves. The increased
3

pressure on the nerve results in paresthesia. Dr. Kleinert maintained that the impact of appellant
falling onto her right shoulder and resulting sprain (described above) on her October 31, 2019
work injury caused swelling and inflammation in her right arm and shoulder. Consequently, the
swollen tissue put increased pressure on the nerves in her right arm, causing paresthesia of the
upper right limb. Dr. Kleinert related that appellant experiences numbness and tingling of the right
arm/hand, which is consistent with this diagnosis. She concluded that appellant may return to parttime work with limitations as of November 7, 2019.
By decision dated March 15, 2021, OWCP modified in part its April 23, 2020 decision, but
appellant’s claim remained denied. It found that while Dr. Kleinert provided diagnoses of right
shoulder sprain and neck sprain, her opinion on causal relationship was of diminished probative
value as it was more than one year after appellant’s October 31, 2019 employment incident, and
thus, was not contemporaneous to the accepted work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. The first component is that the
employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged. The second component is
whether the employment incident caused a personal injury and can be established only by medical
evidence.6

2

Id.

3

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6
T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).

4

The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 7 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.8
ANALYSIS
The Board finds that this case is not in posture for decision.
In a November 26, 2020 medical report, Dr. Kleinert opined that the accepted October 31,
2019 employment incident caused appellant’s cervical spine sprain, cervicalgia, right shoulder
sprain, scapulalgia, and right upper limb paresthesia. She reviewed diagnostic reports and
provided findings on physical examination. Dr. Kleinert discussed the mechanism of injury for
this traumatic injury claim. She noted that a cervical spine sprain occurs when a muscle or
ligament in the neck stretches or tears. This tearing and stretching can occur when a sudden
movement, such as a fall, forces the neck to stretch or bend outside of its normal range of motion
and places extreme pressure on the cervical spine. Dr. Kleinert maintained that the impact of
appellant’s fall onto her right shoulder caused the ligaments in her shoulder to be stretched beyond
their normal limits. This damaged the tendons and ligaments and caused her right shoulder sprain.
Dr. Kleinert related that appellant’s mechanism of injury, falling to the hard ground, and her
symptoms of pain and painful range of motion corroborated her diagnosis. She noted that
scapulalgia referred to pain in the region of the scapula or shoulder blades. This pain can be
traumatic injury, such as a fall. When a person falls and lands on the shoulder blades, the shoulders
absorb the force of the impact. The impact damages the soft tissues in the shoulder blades and
swelling, bruising, tenderness, and inﬂammation, otherwise known as scapulalgia. Dr. Kleinert
indicated that since appellant’s right shoulder blade absorbed the impact of her body falling to the
ground, the soil tissues in the region became damaged. This damage resulted in pain, swelling,
tenderness, inflammation, and scapulalgia. Dr. Kleinert defined right upper limb paresthesia as a
burning, tingling sensation that occurs when pressure is applied to a nerve. The sensation is often
likened to pins and needles. Paresthesia can be caused by traumatic injuries such as falls because
such injuries cause the soft tissues in the body to swell. When a tissue becomes inﬂamed and
swollen, the tissue puts increased pressure on nearby nerves. The increased pressure on the nerve
results in paresthesia. Dr. Kleinert advised that the impact and resulting sprain of appellant’s fall
onto her right shoulder and arm caused swelling and inflammation in her right arm and shoulder.
Consequently, she advised that the swollen tissue put increased pressure on the nerves in her right
arm, causing paresthesia of the upper right limb. Dr. Kleinert maintained that appellant’s
numbness and tingling of the right arm/hand was consistent with such diagnosis.

7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

The Board finds that her report provides sufficient rationale to require further development
of the case record by OWCP.9 Dr. Kleinert referenced objective medical findings demonstrating
injury, expressed her opinion on causal relationship within a reasonable degree of medical
certainty, and provided a pathophysiologic explanation as to the mechanism by which the accepted
October 31, 2019 employment incident would have resulted in her diagnosed conditions.
It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.10
The case shall, therefore, be remanded to OWCP for further development of the medical
evidence in order to determine whether appellant sustained a medical condition causally related to
the October 31, 2019 employment incident. On remand, OWCP shall prepare a statement of
accepted facts and refer appellant to specialist in the appropriate field of medicine for a second
opinion examination. The referral physician shall provide a well-rationalized opinion as to
whether the accepted employment incident caused, aggravated, or accelerated appellant’s
diagnosed conditions. If the referral physician opines that the diagnosed conditions are not
causally related to the employment incident, he or she must provide a rationalized explanation as
to why their opinion differs from that articulated by Dr. Kleinert. Following this and other such
further development as deemed necessary, OWCP shall issue a de novo decision on appellant’s
traumatic injury claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

9

See B.F., Docket No. 20-0990 (issued January 13, 2021); Y.D., Docket No. 19-1200 (issued April 6, 2020).

10

Id.; K.P., Docket No. 18-0041 (issued May 24, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the March 15, 2021 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: August 12, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

